Per curiam.
This disciplinary matter is before the Court pursuant to the Notice of Discipline filed by the State Bar alleging that Respondent William S. Shelter, Jr. violated Rules 1.15 (I), 1.15 (II) and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.15 (I) or 1.15 (II) is disbarment, while the maximum sanction for a violation of Rule 9.3 is a public reprimand.
According to the facts set forth in the Notice of Discipline, the Investigative Panel of the State Disciplinary Board found probable cause as to the following: Shelter was admitted to the State Bar of Georgia in 1967; in January 2004 the bank at which Shelter maintained his attorney trust account provided the State Bar with an *553overdraft notice for that account; the State Bar requested information from Shelfer to explain the overdraft; although Shelfer initially made attempts to explain the overdraft, he eventually ceased responding to the State Bar’s requests and failed to provide all of the documentation requested by the State Bar; and, after the matter was referred to the Investigative Panel of the State Disciplinary Board, Shelfer was personally served with a Notice of Investigation but failed to respond thereto.
Decided June 30, 2005.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Based on these facts, the Investigative Panel determined that disbarment would be the appropriate disciplinary sanction, noting in aggravation Shelter’s prior disciplinary history. See In the Matter of Shelfer, 278 Ga. 55 (597 SE2d 365) (2004). Although Shelfer was properly served with the Notice of Discipline by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii), he has not responded in any manner. Accordingly, for all of the reasons set forth above, we agree with the State Bar’s recommendation and find that disbarment is the warranted sanction in this case. Therefore, Shelfer hereby is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.